 1

 2

 3

 4

 5

 6

 7

 8                                          UNITED STATES DISTRICT COURT

 9                                FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRADY LEE STRELZ,                                           No. 2:19-cv-0183 DB P
12                             Plaintiff,
13              v.                                                ORDER
14    JACKSON, et al.,
15                             Defendants.
16

17             Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action under

18   42 U.S.C. § 1983. On July 30, 2019 the court referred this case to the post-screening ADR

19   project and stayed these proceedings for the purpose of conducting a settlement conference.

20   (ECF No. 17.) On October 3, 2019, the parties participated in a settlement conference that did not

21   resolve this action.

22             Accordingly, IT IS HEREBY ORDERED as follows:

23             1. The stay of this action is lifted; and

24             2. By separate order the court will set a schedule for these proceedings.

25   Dated: October 4, 2019

26
27

28   DLB:9/DB/prisoner-civil rights/stre0183.post adr lift stay

                                                                  1
